Dear Sir:                          Opinion No. Q-5319
                                   Re: .Amendment of County budget.
             Your letter of January 12, 1944, requesting the opinion of
th2s department on the questions stated therein reads so fO11owS:
             "In Literti: Co&t;, whose offiders are pzld on a
     sala.rybasis, the following conditions prevail:
             "1. The budgeted epuropriation for the Tax
    Collecttir'soffice has been ‘round to be insufficient
    to meet the expense which~will'necessarlly be In-
    curred in 1944.   At the same time, hokever, the ap-
    propriation or budget of the office of County Clerk
    for 194 is in excess of the amount that will be
    needed -- and to approximately the same extent tha.t
    there ,ls a shortage in the Tax C?llectior'soffice.
            %ey Commissioners' Court amend the budget,
    for Officers Salary Fund, by deducting $1,000 from
    the budget of Count:?Clerk's Office, and add a like
    amount to the budget for Tax Collector's office?
             "2. The Road & Brid    Fund of Precinct No. 4
    spent in 1943 approximately 4,000 less than the
    amount of the budget for ,thatyear. In preparation
    of the 1944 budget it was not a.nticipatedthat this
    precinct fund wjuld have any balance of cash on hand
    Janu.ary 1, 1944; but because of ina'ility to obtain
    delivery of certain road materiel.3.nDecember 1943
    the total of the budget was unspent in theeabove amount,
    and lile?wisethis caused 2. cash ba.lanceof $4,000.03
    on January 1, 1344.
             "P&y the Rotid8~Bridge Fund budget for 1944 now be amended,
   increasing the sa.meb:- a sum of $4 300.00; or will it be necessa,ry to
'01.
Hait until August, 1944 a.nd.edd.the $4 000 January 1 1344 ba.laticeto the
probable receipts of 1945, when preparing the county'budget for 1945; thu.s
in effect making a.larger budget by $4,000 in 1945 ra.therth~an19447
             “3.  In connection with the above, I am'cognizant
     of the fa.cttha.tthe Road and Bridge Fund of the Precincts
    are in reality a part of th% county road bridge fund, and
    .with the provision of the law which- states that balances et
tiginorable
          hrph:; Cole, Fage 2                   (Copy)     o-5819    ~

                                          :,i,
     the end of tineYear shall be placed back 1
     and bridge fund, for re-distribution on January 1st. Ther&
     fore, the $4,903 above mentioned would ha,vethe same effect
     whetner we consider 2.county-wide road & bridge fund or a
     precinct reed & bridge fund, for the fact is that there,ls .,
     2 total of $4,000 more in road & Bridge fund on January 1st
     thn had been antic:pated.

             “3 . The county hospital because of a grea~tl'-in-
     creased number of patients admitted, collected in 19i 3,
     double the a?!ountof money that it was anticipated in the
     1943 budget that it would collect. At the same time Its
     expenses increased slightly (about 20s). Thereis every
     reason to believe that in 1944 themrevenues of the hospital
     will agal-nbe far in excess of the amount anticipated to be
     collected, when said 1944 budget was prepared by the Board
     of Managers in July, 1943.
             %ay the 1944 budget for the hospital, which 1s but
     a subdivision of the budget of the County General Fund, be
     increased by a.namount equalling the amount of income over
     and above the amount estimated in the budget?,
             "The collections df the hospital are placed in the
     County General Fclnd;and in turn, the bills and accounts,
     and salaries of the hospital are paid out on claims.against
     the county We same as any other county claim.
             "There is no place in General Fund for a reduction
     In any appropriation in 1944 which would be as great as the
     revised anticipated amount of expenditure that will be
     necessary in 1944; therefore, a budget amendment In the
     expenditure section of'General F'undfo'rthe hospital would
     increase the grand total of General Fund; however, as stated
     above, the revenues will be increased more than ~the pro-
     posed increased expenditure, and therefore expenditees
     under the 1944 budget for General Fund, if revised, would
     actually be less than the revenues.
             Way Commissioners' Court increase the total expend-
     iture of the budget of General Fund, and at the same time
     provide for such increase by showing cause for, and increas-
     ing the 'receipts' section of the fund at the sa~metime?"
             Article 6898-9, Vernon's Annotated Civil Statutes, provides
for ti% preparation of the county budget.
             Article 68ga-lJ, Vernon's Annotated Civil Statutes, provrdes,
fn p2rt:
             '* + * * When the budget has been finally approved
     by the commissioners' court, the budget, as approved by
     the court shall be filed with the clerk of the County
     court, 24 ta,*s levied ofily in accordance therewith, and
     no expenditure of the-funds of the county shall there-
'Hpnorable Murphy Cole,   Page 3                          o-5819


      after be made except In sttiictcompliance with the budget
      as adopted by the court. Except that emergency expendi-
      tures, in case of grave public necessity, to meet unusual
      and unforeseen conditions which could not, by reasonable
      diligence, thought and attention have been included in the
      original budget, may from time to time be authori;e; ",x
      the court as amendments to the original budget.
                                                        . _
              Article 68ga-9, Vernon's Annotated Civil Statutes, provides
 in part:
              '* * * The budget shall also contain a complete
_..   financial-statement of the county, showing all outstand-
      ing obligations of the county, theecash on hand to the
      credit of each and every fund of the county government,
      the funds received from all sources during the previous
      war, the funds available from all sources during the
      ensuing year, the estima~tedrevenues available to cover
      the proposed budget and estimated rate of tax which will
      be required."
              This department has repeatedly held that the commissioners'
 court of a county is without authority to make any expenditure of county
 funds except in strict compliance with the budget, except the emergency
 expenditures in case of grave public necessity, adsoutlined by Section
 11 of Article 68ga, supra. This department has also repeatedly held
 that Section 20 of Article 68ga~,Vernon's Annotated Civil Statutes, does
 not authorize the commissioners' court to increase the budget after its
 adoption and to hold otherwise would destroy the very purpose of the Act.
              This department has consistently h~eldthat the question of
"Grave public necessity' is a fact question to be deterininedprimarily
'by the commissioners' court. In opinion No. O-2315 it was held by this
department tlat the discretion of the commissioners' court is not absolute
authority to expend county funds in the case of an emergency and is final,
only when the question is debatable or where the existence of.an emergency
is unquestionable, However, the commissioners' court has no authority to
determine and declare that an emergency exists, and expend county funds
therefor, where the facts clearly show the contrary. Stated a~notherway,
the commissioners' court has no legal authority to declare an emergency
and evade the law, where in fact, no emergency exists.
              The only way the county budget may be amended after its adopti
 is in strictcompliance with the above statutory provisions. Where the
 existence of "~gravepublic necessityn is debatable, the acts of ~;~~i",o;;r
 missioners' court are controlling. Therefore: as above stated,
 opinion that wh.etheror not the commissioners court of Liberty County has
 the authority to amend the county budget under the facts submitted is a
 fact question to be determined primarily by the commissioners' court.




 .~
    H$nor?ble Murphy Cole, page 4



                                     Yours very truly
                                     ATTORNEY GENERAL OF TEXAS

                                     By s/Ardell Williams
                                          Ardell Williams
                                          Assistant
,

    AW:EP:wc


    APPROVED JAN 26, 1944
    s/ Grover Sellers
    ATTORNEY GENERAL OF TEXAS

    Approved Opinion Committee By s/DM Chairman